DETAILED ACTION
This is responsive to the Response to Election filed 08 December 2020.
Claims 1-13 are pending and considered below. Claims 7-13 have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on 08 December 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In lines 3-13, claim 1 recites:
calculating a first translation probability from each of first phonemes included in a first document described in a first language into each of second phonemes included in a second document, whose contents substantially equivalent to those of the first document, described in a second language and a second translation probability from each of the second phonemes into each of the first phonemes; extracting a phoneme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value; and generating translation phrases in the first document and the second document based on the extracted phoneme pair.
However, the above subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In particular, calculating translation probabilities from phonemes in a first language to phonemes in a second language and generating translation phrases based on extracted phoneme pair as claimed was not described in such a way to show Applicant had possession of the claimed invention. Phonemes are units of sound (such as the three phonemes \k\, \o͞o\ and \l\ in “cool”) which are perceived to be single 
Claim 6 recites limitations similar to those deficient limitations of claim 1. Therefore, claim 6 is likewise rejected. The remaining claims are rejected for depending upon a rejected claim and failing to overcome the parent’s deficiencies.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In lines 3-13, claim 1 recites:
calculating a first translation probability from each of first phonemes included in a first document described in a first language into each of second phonemes included in a second document, whose contents substantially equivalent to those of the first document, described in a second language and a second translation probability from each of the second phonemes into each of the first phonemes; extracting a phoneme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value; and generating translation phrases in the first document and the second document based on the extracted phoneme pair.

Claim 6 recites limitations similar to those deficient limitations of claim 1. Therefore, claim 6 is likewise rejected. The remaining claims are rejected for depending upon a rejected claim and failing to overcome the parent’s deficiencies.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng et al. (US PGPub 2018/0018317) discloses a translation processing method executed by a computer, the translation processing method comprising:
parallel-translation dictionary creating apparatus 1 calculates the probability of correspondence for word pairs across multiple languages, based on the semantic-classification-based corpus”, [0056]), whose contents substantially equivalent to those of the first document, described in a second language (“The multi-language document group 2 includes a group or a plurality of groups of document data (hereinafter, simply referred to as “documents”) that are written in multiple languages and which contain a corresponding subject matter”, [0041]) and a second translation probability from each of the second words into each of the first words (“parallel-translation dictionary creating apparatus 1 calculates the probability of correspondence for word pairs across multiple languages, based on the semantic-classification-based corpus”, [0056]); 
extracting a phoneme pair in which the first translation probability and the second translation probability are equal to or higher than a threshold value; and generating translation phrases in the first document and the second document based on the extracted phoneme pair (“the parallel-translation dictionary creating apparatus 1 selects parallel-translation words according to the score calculated in step S5 and registers them in the parallel-translation dictionary (step S6). The process in step S6 is executed by the evaluation unit 106. The evaluation unit 106 selects word pairs for which the score calculated in step S5 is equal to or higher than a threshold”, [0058]).



Moore et al. (US PGPub 2008/0120092) discloses extracting possible phrase pairs from a word-aligned corpus for inclusion in a phrase translation table.

Hewavitharana et al. ("Extracting parallel phrases from comparable data." Building and using comparable corpora. Springer, Berlin, Heidelberg, 2013) explores three phrase alignment approaches to detect parallel phrase pairs embedded in comparable sentences.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL G NEWAY whose telephone number is (571)270-1058. The examiner can normally be reached Monday-Friday 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SAMUEL G NEWAY/Primary Examiner, Art Unit 2657